DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (amended and new claims 15-16, 19, 25-45) in the reply filed on 06/06/2022 is acknowledged.
Claims 15, 16, 19 and 25 have been amended. Claims 1-12, 14, 17-19, and 20-24 have been newly canceled and claims 26-45 have been newly added.
Claims 15-16, 19, and 25-45 are currently pending and have been examined on their merits.

Specification
The disclosure is objected to because of the following informalities:
The numeral ranges on pages 50-51 are improper because the exponential numbers are written improperly because the exponent should be superscript. For example “1 x 106” should be “1 x 106“ at page 50 line 2.  
Appropriate correction is required.

Applicant’s amendments to the Specification to correct typos are also improper because they are directed to paragraphs in the PGPUB and not to the page and line numbers of the Specification paper as filed. Therefore the amendment to the Specification has not be entered. Correction to the typos present at page 43 Table 7 and the unlabeled Table on page 48. In addition, all unlabeled tables need to be labeled (i.e. tables 5, 9 and 10 need to be labeled).

In addition, the disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 16, line 15). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

In addition, the use of the term StablePlate Rx, which is a trade name or a mark used in commerce, has been noted in this application (pages 7, 38 and 45 for example). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 19, and 25-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 25 are drawn to methods of making hemostatic compositions comprising dried canine platelet particles wherein the first step is providing a first composition comprising canine platelets and the final product is a composition with a particle count of dried canine platelet particles sufficient to produce an occlusion time of less than 10 minutes in a total thrombus-formation analysis system (T-TAS) assay. 
Since the claims do not indicate the number of platelets required for the first step in order to provide the final product with the required particle count and occlusion time it is unclear how one is to carry out the method to arrive at the final product. Therefore the claims are indefinite as the metes and bounds of the method steps are unclear.
For examination purposes the claims will be interpreted as requiring any number of platelets that is processed through the claimed method steps and provides a hemostatic product as meeting the claim requirements regarding occlusion time and particle counts.
Claim 44 recites the limitation "the liquid component" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a liquid component.
Because claims 16, 19 and 24-45 depend from indefinite claims 15 and 25 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15, 16, 19, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (EP 1784639).
Regarding claims 15-16, Ho teach methods of making hemostatic compositions comprising providing a first composition comprising platelets, incubating the first composition with a cryoprotectant (trehalose) for 2 hours (180 minutes) to form a second composition, adding a lyoprotectant (serum albumin) to the second composition to form a third composition and drying the third composition , wherein the pH is 6.8 (greater than 5.5) and wherein the process includes monitoring the pH (see examples 1-5 pages 33-36). The platelets can be obtained from any source including mammals such as humans and dogs or other canines (page 12 para 108). The terms “platelets” and “platelet derivatives” are used interchangeably and encompass a composition that comprises all platelet derivatives such as platelet microparticles (page 14, para 123). Where the compositions comprise microparticles, the platelets typically comprise about 10% to 70% of the total number of particles in the composition (page 14 para 121). Increasing the relative number of microparticles promotes faster clot times because it delivers increasing amounts of clot-promoting substances immediately as compared to intact platelets (page 22 para 173).
The specific combination of features claimed is disclosed within the broad genera of (platelet sources such as canines) taught by Ho et al, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of methods of freeze-drying platelets with canine from within the disclosure of Ho et al to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
While Ho is silent with regard to the total particle count and an occlusion time, they do teach that selecting for increased microparticle numbers allows for a very short clotting time  and thus an occlusion time of less than 10 minutes is expected (see Figures 12, 13A and 13B) and therefore are deemed to meet the claim limitations for sufficient particle count.
Regarding claim 19, Ho do not teach that their freeze-drying process causes aggregation of platelets to occur.
Regarding claim 40, Ho teach wherein they use platelets pooled from a plurality of donors which would thus provide the first composition with this feature (page 12 para 108).
Therefore the teaching of Ho et al renders obvious Applicant’s invention as claimed.



Claim(s) 25-39, 41-43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (EP 1784639) as applied to claims 15-16, 19 and 40 above, and further in view of Liu et al (US 2012/0321722-from IDS filed 07/24/2020) as evidenced by Van Der Meijden et al (Journal of Thrombosis and Haemostasis, 2012) and Aster et al (US 2016/0231338).
Regarding claim 25, Ho renders obvious the method of making the hemostatic composition as described above, and teach wherein their containers can be any material suitable for containing the platelets (page 9 para 50), including plastic (page 25 para 193), but do not specifically disclose that the container is a gas-permeable container.
Liu teach methods of preparing therapeutic blood products (page 20 para 204) and suggest the use of platelet collection bags that are gas-permeable or made from plastic such as PVC material (page 8 para 85).
One of ordinary skill in the art would have been motivated to include a gas-permeable container made from materials such as PVC in the method of Ho because Liu suggest that these types of containers are suitable and beneficial for platelet compositions. One of ordinary skill in the art would have had a reasonable expectation of success because Ho also indicate that plastic containers can be used with their platelets.
Regarding claims 26-28, while Ho do not explicitly describe a total particle count or an occlusion time as produced by a T-TAS assay, these claim limitations are recited as properties of the product produced by the active method steps of claim 25. The use of the term “when” in line 2 of the claims implies that these claims are not referring to actual process steps but potential properties of the product produced. Since Ho carries out all the active method steps of claim 15 and claim 25 and Liu provide the motivation to include a gas-permeable container, the properties of the final reference product are deemed to be the same as the claimed method unless they are due to essential elements not recited in the claims.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides that since the steps are the same, the results must be the same unless they are due to conditions not recited in the claims.
Regarding claims 29-33, while Ho disclose that the particle sizes range up to 10 microns (page 40 para 416), they are silent with regard to the expression of phosphatidylserine. However, they do disclose percentages of platelet microparticles that are 90% of the composition (page 14 line 31) and platelet microparticles are known in the art to express phosphatidylserine as evidenced by Van Der Meijden et al (page 1355, Introduction). Therefore one of ordinary skill in the art would have been motivated with a reasonable expectation of success to select for a composition that has 90% microparticles (and at least 90% phosphatidylserine) in the method of Ho because Ho suggests this as one of their embodiments and that those compositions high in microparticles have faster clotting times (page 22 para 173).
Regarding claims 34-35, while Ho do not explicitly describe a particle count of the dried platelet particles or the amount of thrombin generation in a thrombin generation assay, these claim limitations are recited as properties of the product produced by the active method steps of claim 25. Since Ho carries out all the active method steps of claim 15 and claim 25 and Liu provide the motivation to include a gas-permeable container, the properties of the final reference product are deemed to be the same as the claimed method unless they are due to essential elements not recited in the claims.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides that since the steps are the same, the results must be the same unless they are due to conditions not recited in the claims.
Regarding claims 36-37, while Ho do not explicitly describe a particle count of the dried platelet particles, they do indicate that the freeze-dried platelets can be present in an amount of 1x 105 to 1 x 1011 (page 15 para 125) and that “platelets” and “platelet derivatives” are used interchangeably and encompass a composition that includes microparticles (page 14 para 123), that Ho renders obvious the claimed particle range as an option that falls within their disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05)
Regarding claim 38, Ho disclose wherein their platelets show binding (observable reactivity) to a human antibody that binds to CD41 when assayed by fluorescence (page 37, para 384). While Ho is silent regarding reactivity to human antibodies that bind CD61 and CD9, these are known to be expected on platelets as evidenced by Aster et al (page 4 para 40) and thus deemed to be inherently present.
Regarding claim 39, Ho disclose wherein it is known in the prior art that freeze-dried platelets contain less than 10% moisture (pages 6-7 para 38-39) and that their freeze-dried platelets have a water content of less than 10% as well (page 18 para 149). Therefore one of ordinary skill in the art would have been motivated to optimize the moisture content in the freeze-dried platelets produced by Ho to less than 10% with a reasonable expectation of success as this would affect the stability and shelf life of the final product as disclosed by Ho.
Regarding claim 41, Ho teach wherein they use platelets pooled from a plurality of donors which would thus provide the first composition with this feature (page 12 para 108).
Regarding claims 42-43, Ho disclose wherein the pH of the first composition and the second composition is maintained above 5.5 and below 7.5 by monitoring the pH (see examples 1-5 pages 33-36).
Regarding claim 45, Ho do not teach that their freeze-drying process causes aggregation of platelets to occur.
Therefore the combined teachings of Ho et al and Liu et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16, 19, and 25-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60, 64, 66, 70-71, 78, 80-93 of copending Application No. 16/130727 in view of Ho et al (EP 1784639). 
Although the claims at issue are not identical, they are not patentably distinct from each other because any missing limitations are disclosed by Ho et al as described above.
Therefore the combined teachings of the copending claims and Ho et al render obvious the current claims.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632